Citation Nr: 1146431	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  07-05 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder, (PTSD), for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death.

(The Board will address the issue of entitlement to a waiver of overpayment in the amount of $24,357 in a separate decision).


WITNESSES AT HEARING ON APPEAL

The Veteran's surviving spouse; a minister


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970.  He died in July 2004, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the VARO in North Little Rock, Arkansas.  The appellant was not advised of the February 2005 rating decision, which had been originally sent to another claimant, in June 2006.  Her disagreement of this rating decision led to the current appeal.  

She testified before the undersigned Acting Veterans Law Judge in February 2008.  A copy of the transcript of the hearing proceedings has been associated with the claims file.  At the time of the hearing, the appellant submitted additional evidence.  She waived initial consideration of the evidence by the RO.  See 38 C.F.R. § 20.1034 (c) (2011).  

In April 2008, a motion to advance the appeal on the Board's docket was granted pursuant to the provisions of 38 C.F.R. § 20.900 (c) (2011); 38 U.S.C.A. § 7107 (a) (2) (West 2002).  

In a May 2008 decision, the Board reopened a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, for the purpose of accrued benefits and denied the claim on the merits.  In the same decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  

The appellant filed a motion for reconsideration with the Board decision in June 2008.  The motion was denied by the Board in September 2008.  

The appellant appealed the May 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Court issued a memorandum decision affirming the May 2008 Board decision.  However, about two weeks earlier, VA published a final notice of entitlement to 38 C.F.R. § 3.304 (f), and the regulation became effective immediately and applied to cases pending before VA on that date, July 13, 2010.  In light of the amendment, the appellant filed a motion for reconsideration with the Court's decision.  In March 2011, the Court issued a memorandum decision in which it ultimately granted the appellant's motion for consideration and withdrew his July 2010 determination.  The May 2008 Board decision was vacated and remanded for the Board to apply the remanded version of 38 C.F.R. § 3.304 (f).  The Board finds that the Court did not intend to set aside the Board's favorable determination that new and material evidence had been submitted to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, for purposes of accrued benefits.  The Court's memorandum decision limited its discussion to the Board's analysis of the reopened claim.  Accordingly, the Board finds that the issue should be phrased as one of service connection.

A review of the record reveals that in certain parts of the clarification letter in August 2011, the appellant responded that "I...am representing myself during the remand from the Court of Veterans Appeal with the Board of Veterans Appeals."

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant should further action be required.



REMAND

A review of the record reveals that in a June 2008 statement, the then representative indicated that the claimant did not recall "being advised by the VA that she should request subject Veteran's [as say] records...he is only advised to request his medical records.  Subject Veteran was receiving SSA benefits prior to his death."  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Feb. Cir. 2010).  (Finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103 (a) (1) "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal Departments).

In view of the foregoing, the case is REMANDED for the following:  

1.  VA should contact the Social Security Administration and request all pertinent documentation pertaining to any medical records or any determination that it may have in its possession regarding the Veteran.  These records should be obtained and associated with the claims file.  If the records are not available, documentation to this effect should be made and associated with the claims file.  

2.  Thereafter, the claim should be readjudicated.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she should be provided a Supplemental Statement of the Case (SSOC) and be given an appropriate period of time in which to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	ROBERT E. O'BRIEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



